Third District Court of Appeal
                               State of Florida

                          Opinion filed July 6, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D22-272
                        Lower Tribunal No. 21-8597
                           ________________


                             Shannon Rose,
                                  Appellant,

                                     vs.

                       Crespi Owner, LLC, etc.,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Lourdes
Simon, Judge.

     Shannon Rose, in proper person.

     Doumar, Allsworth, Laystrom, Voigt, Wachs, Adair & Dishowitz, LLP,
and Benjamin R. Dishowitz (Fort Lauderdale), for appellee.


Before FERNANDEZ, C.J., and HENDON and LOBREE, JJ.

     PER CURIAM.

     Affirmed.